Citation Nr: 9920155	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-11 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Reginald B. Winfrey


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had verified active military service from January 
1942 to September 1945 and also from September 1947 to 
September 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1994  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the appellant's claim 
seeking entitlement to service connection for the cause of 
the veteran's death. 

The Board notes that the appellant was originally scheduled 
for a Board hearing at the RO on July 12, 1995, but indicated 
by a report of contact on July 6, 1995 that she no longer 
wanted a hearing.  On August 23, 1997, the appellant 
indicated that she no longer wanted a hearing.  

The appellant's claim was remanded in September 1998 for 
further development.


FINDINGS OF FACT

1.  The veteran died on October [redacted] 1994.

2.  The immediate cause of death was Alzheimer's disease due 
to dementia and jaundice of unknown etiology. 

3.  The veteran's service connected disabilities were: post 
gastrectomy syndrome with nervous manifestations, 
osteoarthritis of the cervical and lumbar spine, fracture at 
L2, and chronic obstructive pulmonary disease.  

4.  The competent evidence does not show that the veteran's 
Alzheimer's disease or dementia or jaundice was manifested in 
service or in the first post service year, or that it was 
caused by the service-connected disabilities or was otherwise 
related to his military service.

5.  The competent evidence does not show that the veteran's 
service connected disabilities caused or contributed to cause 
his death; nor does it show that they caused resulting 
debilitating effects and general impairment of health to an 
extent that would render him materially less capable of 
resisting the effects of dementia, Alzheimer's disease, or 
jaundice. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 
C.F.R. § 3.312 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that in June 1944, the veteran 
suffered a shell fragment wound (mortar) in his right 
shoulder.  In November 1944, the veteran suffered a 
concussion and injury to his back and left thigh from a shell 
blast.  At a Medical Board in May 1971, the veteran reported 
that he had stomach, liver or intestinal trouble.  The 
Medical Board summary in May 1971 reported that in 1949, the 
veteran had a perforated duodenal ulcer which was treated 
surgically with a gastroplasty.  In 1954, when neither the 
symptoms of intermittent obstruction or pain responded to 
conservative medical management, the veteran underwent an 80 
percent gastrectomy and posterior Hofmeister 
gastrojejunostomy.  Postoperatively he lost 20 pounds which 
was not regained.  After the operation, the veteran began to 
complain of episodes of lightheadedness, dizziness, 
nervousness and diaphoresis, and on 2-3 occasions he lost 
consciousness.  It was noted that these episodes had 
increased in frequency through the years.  The symptoms were 
reported to be most prominent at times of hunger or 
overactivity and were relieved with the ingestion of food.  
An evaluation from July 10, 1970, to August 5, 1970, produced 
a diagnosis of post prandial dumping syndrome.  For the 
dumping syndrome, the veteran was placed on six feeding, high 
protein, low carbohydrate diet.  The veteran noted some 
relief, but still had enough distress so that he was unable 
to carry out his duties.   

In October 1971, the RO granted the veteran entitlement to 
service connection and assigned a 40 percent rating for post 
gastrectomy syndrome with nervous manifestations, granted 
entitlement to service connection and assigned a 20 percent 
rating for osteoarthritis of the cervical and lumbar spine, 
granted entitlement to service connection and assigned a 10 
percent rating for a fracture at L-2, and granted entitlement 
to service connection with a 0 percent rating for chronic 
obstructive pulmonary disease.

In January 1972, the RO granted the veteran entitlement to 
service connection and assigned a 0 percent rating for 
defective hearing in the right ear, conductive with bilateral 
high frequency hearing loss.  

VA hospitalization records for the period from March 30, 
1994, to October [redacted] 1994, are included in the record.  The 
veteran was initially hospitalized from March 30, 1994 to 
August 8, 1994.  It was noted that the veteran had an abrupt 
onset of dementia in 1988 status post stroke.  It was noted 
that his dementia progressed to the point where he was 
dependent in all activities of daily living and that his wife 
could no longer take care of him at home which precipitated 
institutionalization.  Examination was unremarkable, but the 
veteran was found to have marked dementia.  It was noted that 
the veteran was on a high fiber, regular diet with one can of 
Ensure between meals with no coffee.  It was observed that 
his calcium had stayed low and that he had been on calcium 
carbonate.  The veteran reportedly eloped, following which he 
was transferred to another ward on April 21, 1994.  The 
veteran was receiving Tegretol for seizure disorder, calcium 
and multiple vitamin intake for low calcium level.  The 
veteran had a gradual deterioration until he was no longer 
ambulatory and therefore no longer an elopement risk.  
Diagnoses at discharge were mixed type dementia and old 
cerebral infarct of left parietal and frontal lobe, history 
of, status post subdural hematoma evacuation in August 1991, 
seizure disorder, positive purified protein derivative, 
history of, status post partial gastrectomy in 1949, 
arthritis of multiple joints, depression, and peptic ulcer 
disease.  

The veteran was then hospitalized from August 8, 1994 until 
his death on October [redacted] 1994.  On admission to the Nursing 
Home Care Unit, the veteran was alert and oriented to first 
name and state only.  The veteran's medications were 
continued with the exception of calcium.  He was placed on a 
nutritional supplement.  On September 1, 1994, a detailed 
discussion was held with the veteran's wife regarding the 
aggressiveness of treatment of intercurrent illnesses and the 
wife decided to pursue comfort measures only.  Throughout the 
veteran's stay, he had a gradual weight loss despite the use 
of nutritional supplements, and his wife decided against the 
use of a feeding tube.  On October 3, 1994, the veteran was 
noted to be less complaining and less alert.  On examination 
he did complain of abdominal pain and his examination was 
positive.  However, he was comfortable when not being 
examined.  It was observed that the veteran continued to do 
poorly with regard to intake by mouth.  Over the second 
weekend in October he developed gross jaundice.  After an 
evaluation on October 11, 1994, and a detailed discussion 
with the veteran's wife, a decision was made to institute a 
diagnostic workup.  The veteran's wife had not made a 
decision as to whether she would agree to therapeutic 
intervention.  The appropriate workup was ordered for the 
following morning, including blood work and ultrasound of the 
liver, gallbladder, and pancreas, but the veteran expired in 
his sleep early in the morning on October [redacted] 1994.  
Diagnoses at the time of death were multi-infarct dementia, 
seizure disorder, depression, osteoarthritis with chronic low 
back pain and left hip fracture, microcytic anemia of chronic 
disease, below ideal body weight, history of B12 deficiency, 
and jaundice with unknown etiology.

The death certificate shows that the veteran died on October 
[redacted] 1994.  The immediate cause of death was listed as 
Alzheimer's Disease.  Dementia and jaundice of unknown 
etiology were listed as conditions leading to the immediate 
cause.  

In a statement dated April 1995, the veteran's representative 
related that during World War II, the veteran was shot out of 
his fox hole and lost 80 percent of his stomach.  He asserted 
that since the veteran only had 20 percent of his stomach 
remaining that he had to eat constantly in order to provide 
the proper nutrition to his body.  He asserted that while the 
veteran was at the Perry Point VA Medical Center for 
deterioration and dementia that he was not fed constantly, 
although his body required constant feeding to be adequately 
nourished.  In the opinion of the representative, this led to 
his developing jaundice which led to his death.  

In January 1998, the Board sought an expert medical opinion 
from a physician at the VA Medical Center in Baltimore.  The 
Board sought answers to the following questions:

1.  What was the etiology of the jaundice 
that was listed on the death certificate 
as a condition leading to the immediate 
cause of the veteran's death?

2.  Is it at least as likely as not that 
the veteran's post gastrectomy syndrome 
resulted in debilitating effects and/or 
general impairment of health to an extent 
that it made him materially less capable 
of resisting the effects of Alzheimer's 
disease?

3.  Is it at least as likely as not that 
the veteran's post gastrectomy syndrome 
aided or lent assistance to the 
production of his death?

4.  Is it at least as likely as not that 
there was a causal connection between the 
veteran's post gastrectomy syndrome and 
his eventual death?

In May 1998, the Board received an expert medical opinion 
from Dr. R. R.  In answer to the first question, the 
physician stated the etiology of the jaundice could not be 
determined from the available records.  The physician stated 
that no evaluation was initially planned due to the veteran's 
status of comfort measures only.  The physician commented 
that it was unclear why further evaluation was planned on the 
day before his death, but stated that no imaging studies were 
available and no laboratory values were available to allow 
speculation.  

Regarding the second question, the physician stated that it 
appeared that the veteran's dementia made him unable to feed 
himself or respond appropriately to feeding.  The physician 
stated that it was unlikely that the veteran had severe 
protein calorie malabsorption due to his history of 
constipation and the need for pharmaceutical intervention to 
treat it.  The physician noted that the veteran was 
occasionally noted to have loose, malodorous stools during 
his hospitalization at Perry Point which may have represented 
steatorrhea, but stated that this could not be determined 
from the record.  The physician stated that the medical 
record overall was most consistent with progressive dementia 
that precluded adequate nutritional intake.  The physician 
noted that it appeared that the physician, nursing, and 
dietetic staff at Perry Point were aware of the veteran's 
weight loss and inadequate intake and endeavored to 
supplement his diet and provide feeding assistance.  The 
physician commented that the veteran's intermittent hostile 
behavior may have interfered with this assistance.  The 
physician opined that it was most likely that the veteran's 
progressive dementia and the decision not to place a feeding 
tube were responsible for inadequate caloric intake that 
resulted in weight loss.  The physician commented that post 
gastrectomy syndrome itself did not cause the subsequent 
weight loss as the veteran had maintained his weight from the 
time of the surgery in 1954 until the medical board review in 
1971.  The physician commented that neither post gastrectomy 
syndrome nor dementia caused jaundice.  

Regarding the third question, the physician stated that the 
veteran's post gastrectomy syndrome did not cause his death, 
but that it did cause him to be at a higher risk of 
malnutrition.  The physician commented that with the 
progression of the veteran's dementia, his refusal to eat, 
and the decision not to place a feeding tube he was unable to 
obtain adequate calories.  The physician commented that the 
veteran's malnutrition may have contributed to his eventual 
death, but stated that this could not be determined 
retrospectively.  

Regarding the fourth question, the physician stated that his 
post gastrectomy syndrome may have increased his risk of 
malnutrition, but believed that the dementia and possibly 
multiple other causes caused his eventual death.  The 
physician stated that because evaluation of the jaundice was 
not pursued it was impossible to determine if the condition 
leading to the jaundice was also causal in his death.  The 
physician commented that the weight loss and obstructive 
jaundice may have represented the development of a malignancy 
such as pancreatic or biliary carcinoma, but further 
commented that it was not possible to determine if such other 
factors contributed to his death.


Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  All relevant facts for the appellant's claim have 
been properly developed and no further assistance is required 
in order to comply with the duty to assist mandated in 38 
U.S.C.A. § 5107.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Service connection may be accomplished by affirmatively 
showing inception or aggravation of an injury or disease 
during service or through the application of statutory 
presumptions.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (1998).  Additionally, regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).  Certain 
chronic diseases will be presumed to have been incurred in 
service under the circumstances outlined in 38 C.F.R. § 3.307 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1998). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312 (a) (1998).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (b) (1998).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c) (1) (1998).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c) (3) (1998).  

Lay persons are not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

Service connection for post-gastrectomy syndrome was 
established in 1971 and this disability involved the stomach, 
a vital organ.  The appellant's representative contends that 
the veteran's service-connected post-gastrectomy syndrome 
required that he eat constantly to provide proper nutrition 
to his body, and that during the veteran's last 
hospitalization for dementia, he was not fed constantly (and 
could not feed himself because of his Alzheimer's disease), 
which led to his developing jaundice.  As causality is a 
medical determination, the veteran's file was referred to a 
specialist for review and an opinion regarding whether the 
veteran's post-gastrectomy syndrome caused his jaundice or 
whether it produced resulting debilitating effects and 
general impairment of health to the extent that would render 
the veteran materially less capable of resisting the effects 
of Alzheimer's disease. 

The evidence does not show that the veteran's Alzheimer's 
disease, dementia, or jaundice were incurred in or aggravated 
by service.  The record indicates that dementia was first 
diagnosed in 1988, more than 25 years after the veteran's 
discharge from service.  Similarly, Alzheimer's disease and 
jaundice were not diagnosed until 1998.  Chronicity has not 
been established and continuity of symptoms after discharge 
has not been shown regarding these three disorders.  
Therefore, these three disorders may not be presumed to have 
been incurred in service.  

Furthermore, the competent medical evidence does not show 
that the veteran's service-connected post gastrectomy 
syndrome caused either the jaundice, Alzheimer's disease, or 
dementia in order to warrant a finding of secondary service 
connection.  In the expert medical opinion requested by the 
Board, the physician commented that post gastrectomy syndrome 
did not cause jaundice.  The physician commented that the 
etiology of the veteran's jaundice could not be determined 
from the available records (it should be emphasized that 
there is no indication that the physician did not have all 
available records to review; in fact, the physician requested 
and received additional VA hospitalization records).  
Accordingly, service connection for jaundice, Alzheimer's 
disease, or dementia has not been established on a primary or 
secondary basis.

Also, it has not been contended nor does the competent 
medical evidence show that the veteran's other service-
connected disabilities (osteoarthritis of the cervical and 
lumbar spine, a fracture at L-2, chronic obstructive 
pulmonary disease, defective hearing in the right ear) caused 
either the jaundice, Alzheimer's disease, or dementia in 
order to warrant a finding of secondary service connection.  

Similarly, service connection for the cause of the veteran's 
death has also not been established.  The competent medical 
evidence does not show that the veteran's service-connected 
post-gastrectomy syndrome rendered him materially less 
capable of resisting the effects of Alzheimer's disease, 
dementia, or jaundice. 

In the medical opinion requested by the Board, the physician 
opined that the veteran's post gastrectomy syndrome caused 
him to be at a higher risk of malnutrition.  However, the 
physician went on to state that while the veteran's 
malnutrition may have contributed to his eventual death, this 
could not be determined retrospectively.  Also, it should be 
emphasized that the examiner did not state that the veteran's 
post-gastrectomy syndrome caused his malnutrition - he only 
stated that the veteran was at a higher risk of malnutrition 
because of his post-gastrectomy syndrome.  Furthermore, the 
physician stated that it was unlikely that the veteran had 
severe protein calorie malabsorption due to his history of 
constipation and the need for pharmaceutical intervention to 
treat it. 

Although the appellant and her representative contend that 
the veteran's post-gastrectomy syndrome required that the 
veteran eat constantly in order to obtain proper nourishment, 
and that he was not able to do this during his final 
hospitalization because of his dementia which led to his 
developing jaundice, neither the appellant nor her 
representative are competent to provide evidence pertaining 
to medical causation. Espiritu, 2 Vet. App. at 494; 
Grottveit, 5 Vet. App. at 93.

The competent medical evidence does not show that a 
disability that was incurred in or aggravated by service 
caused or contributed to the cause of the veteran's death.  
Therefore, the preponderance of the evidence is against the 
claim, and service connection for the cause of the veteran's 
death must be denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied. 







		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

